ITEMID: 001-73294
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF FEDOTOVA v. RUSSIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 6-1;Violation of Art. 34;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1970 and lives in Taganrog.
9. The applicant was a party to a civil dispute involving several other persons.
10. On 16 October 2000 the Taganrog Town Court of the Rostov Region, composed of Ms C. (presiding judge), Ms S. and Ms L. (lay judges), dismissed the applicant’s claims and ordered her to bear costs and expenses.
11. On 23 and 24 October 2000 the applicant and her lawyer filed their notices of appeal. The applicant challenged, inter alia, the composition of the bench. She alleged a breach of the rules on the appointment of lay judges in that the lay judges had not been drawn by lot, contrary to the requirements of the Lay Judges Act. In addition, it was claimed that, while the Lay Judges Act allowed lay judges to be called once a year for a maximum period of fourteen days, or for as long as a specific case lasted, the lay judges S. and L. had been engaged earlier in the course of 2000 in at least one another case. Also, according to an undated letter of the President of the Taganrog Town Court, the lay judges S. and L. had been assigned to sit with the presiding judge I. rather than with the judge C.
12. On 24 January 2001 the Rostov Regional Court dismissed the appeals. The court rebutted the argument concerning the allegedly unlawful composition of the bench, relying on the President’s Decree of 25 January 2000 whereby the term of office of acting lay judges had been extended pending appointment of new ones in accordance with the Lay Judges Act. The list of lay judges had only been approved by the Rostov Regional Legislature on 15 June 2000 and made available to the courts on 18 October 2000, that is after the decisions in the applicant’s case had been made. This fact led the Regional Court to the conclusion that the lay judges who had sat in these cases were exempted from the requirements of the Lay Judges Act.
13. Following the Court’s decision as to the admissibility of the application, on 17 April 2004 the applicant submitted her claim for just satisfaction. She claimed, in particular, the legal fees paid to her representative before the Court, Mr Kiryanov, and expenses relating to translation of documents carried out by Ms Volkova.
14. On 9 July 2004 an officer of the Taganrog police department who investigated tax offences formally requested the applicant’s representative and translator to submit evidence that they had paid taxes on the amounts disbursed by the applicant.
15. On 11 July 2004 the applicant informed the Court about the above request. She alleged that it amounted to a hindrance with her right of individual application guaranteed under Article 34 of the Convention. The applicant submitted copies of the summonses for Mr Kiryanov and Ms Volkova and a description of Ms Volkova’s interview at the police station. The police officer questioned Ms Volkova as to who had asked her to perform translations for the applicant, how the applicant had paid for translations, whether they had signed a contract on provision of services and why she had not paid taxes on these amounts.
16. The Court asked the respondent Government to comment on compatibility of the above measures with Article 34 of the Convention.
17. On 29 July 2004 the Government submitted their comments on the applicant’s claim for just satisfaction. They indicated, in particular, that the claimed translation costs had not been “real” because Ms Volkova had not reported the amounts received on her tax declaration.
18. In response to the Court’s request for comments, on 9 August 2004 the Government claimed that the applicant’s allegation of hindrance under Article 34 of the Convention should be registered as a new application and a separate decision as to its admissibility should be taken. They denied that the authorities had forced the applicant, directly or indirectly, to withdraw or modify her application to the Court. The actions of the competent bodies had been lawful and purported to secure payment of taxes and to ensure “the economic well-being of the country”. In the Government’s submission, the inquiry was successful as it had revealed a breach of tax laws by Ms Volkova who had translated correspondence for the applicant but failed to pay taxes on the amounts received. The Government treated the applicant’s letter of 11 July 2004 as “provocation” and maintained that no immunity should be granted to the applicant and her representatives solely by virtue of the fact that she had lodged an application with the Court.
19. On 10 January 2000 the Federal Law on Lay Judges of Federal Courts of General Jurisdiction in the Russian Federation (“the Lay Judges Act” or “the Act”) came into effect. By section 1 (2) of the Act, lay judges are persons authorised to sit in civil and criminal cases as non-professional judges.
20. Section 2 provides that lists of lay judges must be compiled for every district court by local self-government bodies, such lists being subject to confirmation by the regional legislature. Section 5 determines the procedure for selection of lay judges. It provides that the president of a district court is to draw random lots from a list of lay judges assigned to that court. The number of lay judges assigned to every professional judge should be at least three times as many as that needed for a hearing.
21. By section 9, lay judges should be called to serve in a district court for a period of fourteen days, or as long as the proceedings in a particular case last. Lay judges may only be called for service once a year.
22. Under the Decree of the acting President of Russia issued on 25 January 2000, lay judges serving in the courts of general jurisdiction were authorised to remain in office until the courts received new lists of judges confirmed by the regional legislatures.
23. The Presidium of the Supreme Court of the Russian Federation issued on 14 January 2000 a regulation on the procedure for selection of lay judges. The regulation provided that the President of a district court should draw at random from the general list of lay judges, 156 names for each judge. The lay judges for a particular case were to be drawn by lot by the judge to whom the case had been assigned. The regulation also provided that the sitting lay judges would remain in office until new lists of lay judges had been received.
VIOLATED_ARTICLES: 34
6
VIOLATED_PARAGRAPHS: 6-1
